Citation Nr: 1549140	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-40 542	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating for pilonidal cystectomy scar.

2.  Entitlement to an initial disability rating in excess of 10 percent for tension headaches.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the January 2012 decision, the RO, in relevant part, granted entitlement to service connection for pilonidal cystectomy scars and for tension headaches, assigning both disabilities noncompensable disability ratings, effective October 29, 2010; and denied entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.

In the September 2014 decision, the RO granted service connection for bilateral hearing loss, assigning a 10 percent disability rating, effective October 29, 2010.  The RO also increased the disability rating for service-connected tension headaches to 10 percent, still effective October 29, 2010.

The Veteran initially appealed the denial of a claim of entitlement to service connection for bilateral hearing loss.  As service connection for bilateral hearing loss was granted in the September 2014 rating decision, however, that claim was considered resolved in full, even though the issue was also included in a September 2014 statement of the case (SOC).  Grantham v. Brown,  114 F.3d 1156 (Fed. Cir. 1997).

The Veteran and his witness, M. G., testified at a hearing before an RO Decision Review Officer (DRO) in August 2014.  A hearing transcript is of record.

During his August 2014 DRO hearing, the Veteran appeared to contend that he developed eye, memory, and mobility problems as secondary to his service-connected headache disability.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and are, therefore, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher disability ratings for tension headaches and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected pilonidal cystectomy scar is sensitive/tender to the touch.  

2.  The Veteran has at least one compensable service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the service-connected pilonidal cystectomy scar have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2015).

2.  The claim for the assignment of a single 10 percent evaluation on the basis of having only multiple, noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

The RO obtained the Veteran's service treatment records (STRs), has obtained VA and private treatment records, and the Veteran has been afforded an adequate VA examination on the issue of entitlement to a compensable rating for his pilonidal cystectomy scar.  

VA's duty to provide an adequate VA examination has been met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In his VA Form 9, the Veteran pointed out that the VA examination had been provided almost three years earlier and he asserted that the scar was not examined.  He added that he had a painful scar, a symptom not reported in the examination report.  The November 2011 examination report shows; however that the scar was examined.  The examiner did report that the scar was not painful.  In this decision the Board has accepted the Veteran's report that the scar is painful, and assigned a 10 percent rating for the entire period on appeal.  The Veteran has not reported additional disability or symptoms; accordingly further examination could not further substantiate the issue on appeal.

There is no evidence of outstanding records pertinent to this claim.

The duty to assist has, therefore, been satisfied with respect to this increased rating claim and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating claim decided herein.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Additionally, because the claim of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities is denied herein as a matter of law, VA has no notice or duty to assist obligations with respect to that claim.

II.  Initial Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran has been assigned a noncompensable disability rating for the pilonidal cystectomy scar under the provisions for rating disabilities of the skin found at 38 C.F.R. § 4.118.  

The scar was described during VA examination in November 2011 as a linear scar of the posterior trunk, measuring six by five millimeters.  The examiner noted that the scar was not painful or unstable. 

During his August 2014 DRO hearing, the Veteran described his scar as being between three and four inches long, and as being sensitive to touch, such as when he would get into and out of vehicles.  He again noted that his scar was tender to the touch in his November 2014 VA Form 9.  He is competent to report feeling tenderness or sensitivity in relation to his scar.

Under the relevant rating criteria for scars, one or two scars that are unstable or painful are awarded a 10-percent rating.  38 C.F.R. § 4.118, DC 7804.

Based on the Veteran's credible reports of feeling tenderness and sensitivity in the area of his service-connected scar, the Board finds that he is entitled to a 10 percent disability rating during the entire period since the effective date of service connection.  A higher rating is not warranted where the scar has not been noted as a deep, nonlinear scar, encompassing an area of at least 12 square inches.  Cf. 38 C.F.R. § 4.118, DCs 7801, 7802.  As noted, the Veteran has not alleged any of these manifestations and the VA examination did not reveal them to be present.

The evidence is thus against a finding that the evidence meets or approximates the criteria for a higher schedular rating.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case the only reported manifestation of the scar has been pain.  That manifestation is contemplated by the previously discussed rating criteria.  The rating schedule, thus contemplates the disability; and extraschedular referral is not warranted.

Given the need to fully evaluate the severity of the Veteran's service-connected headaches, it would be premature for the Board to consider whether the Veteran's may be entitled to an extraschedular rating based on the combined effects of his service-connected disabilities.  

III.  Disability Rating for Multiple, Noncompensable, Service-connected Disabilities

A veteran suffering from two or more separate, permanent, service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, may be awarded a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

Because compensable disability ratings were assigned in the September 2014 rating decision, effective October 29, 2010, the Veteran's original date of claim; as a matter of law, he has no legal entitlement to a separate 10 percent rating for multiple, noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial a 10 percent disability rating for a pilonidal cystectomy scar is granted, effective the date of service connection.

Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.


REMAND

In a July 2015 statement, the Veteran reported receiving recent VA treatment, including an electroencephalogram (EEG), pertinent to his headache claim.  These records have not yet been associated with the claims file.  VA has a duty to obtain them.  38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran asserted in his November 2014 VA Form 9 that his headaches were worse than reflected in the prior, November 2011, VA examination.  While reporting constant headaches, the severity of the headaches remains in question.  A new examination is warranted.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Following issuance of the September 2014 rating decision that granted service connection and assigned a 10 percent disability rating for bilateral hearing loss, the Veteran submitted his November 2014 VA Form 9 wherein he expressed disagreement with the 10 percent rating.  Tus, the VA Form 9 is also accepted as a timely notice of disagreement with the assigned disability rating for bilateral hearing loss.  Before the Board can consider the claim on appeal, however, it is required to remand it for issuance of an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records pertaining to his remanded claims from the VA facilities in Columbia and Waynesville, Missouri, dated since December 2014, to specifically include EEG results.  Additionally obtain any other relevant treatment records identified by the Veteran.

2.  Then, schedule the Veteran for a VA examination for headaches.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  

3.  Issue a statement of the case with respect to the issue of entitlement to a higher initial disability rating for bilateral hearing loss.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  If any benefit sought regarding a perfected appeal is not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


